Citation Nr: 0841810	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for spondylosis and 
degenerative changes of the lumbar spine.

3.  Entitlement to service connection for hearing loss 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is of record.



FINDINGS OF FACT

1.  The veteran does not have PTSD due to a verified in-
service stressor and he did not participate in combat.

2.  Current chronic low back disability is not related to a 
disease or injury in service and spondylosis and degenerative 
changes of the low back were not present in service or within 
one year of the veteran's discharge from service.  

3.  Current hearing loss and tinnitus are unrelated to a 
disease or injury in service.



CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2008).

2.  Spondylosis and degenerative changes of the spine were 
not incurred or aggravated during active service, and their 
incurrence or aggravation during service may not be presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Hearing loss and tinnitus were not incurred or aggravated 
during active service, and their incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2003, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

VA has a duty under some circumstances to seek credible 
supporting evidence of in-service stressors reported by a 
veteran.  Forcier v. Nicholson, 19 Vet. App. 414, 421 (2006).  
As discussed below, the veteran has received diagnoses of 
PTSD based on combat stressors that reportedly occurred in 
Vietnam.  The service department records show that he never 
served in Vietnam or otherwise engaged in combat.  He has 
more recently reported stressors consisting of a fall from a 
cliff face, or from simulated combat while in the Panama 
Canal Zone.  Because of the service personnel records and the 
varying reports of stressors, the Board has found his reports 
of stressors to be incredible.  Efforts to verify the 
incredible reports would not be reasonably likely to 
substantiate the claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations in response 
to his claims but has determined that no such examinations 
are required.  The medical evidence of record is sufficient 
to decide the claims and there is no reasonable possibility 
that such examinations would result in evidence to 
substantiate the claims.  

With respect to the veteran's PTSD claim, as just discussed 
the reports of in-service stressors are not credible.  Hence 
there is no competent and credible evidence that current PTSD 
may be related to service.

Regarding the veteran's claim for entitlement to service 
connection for a low back disability, the veteran has 
testified to an in-service injury and a continuity of 
symptoms since that injury.  This recent testimony is 
contrary to the contemporaneous record, including service 
treatment records and records created in the years 
immediately following service.  Therefore, the Board has 
found the reports of a continuity of symptomatology to lack 
credibility.  There is no other evidence that the claimed 
back disabilities may be related to service.

The veteran has not reported a continuity of symptomatology 
since service.  At his hearing, he testified that he began to 
be bothered by symptoms approximately 15 years earlier.  This 
would place the onset of the current disabilities decades 
after service.  There is no medical opinion linking the 
claimed tinnitus and hearing loss to service.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, 
arthritis, and hearing loss due to an organic disease of the 
nervous system, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat, and the 
claimed stressor is related to that combat, absent clear and 
unmistakable evidence, and provided that the claimed stressor 
is consistent with the circumstances of service, lay 
testimony alone may be sufficient to establish the occurrence 
of the claimed stressor.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
independent corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In a September 2003, statement in support of his claim, the 
veteran reported that he had PTSD due to combat experience in 
Vietnam in 1971.

The veteran's DD-214, certificate of discharge from service, 
shows that his only foreign service was in the Panama Canal 
Zone.

Service personnel records establish that the veteran served 
as a rifleman and machine gunner with the 4th Battalion 20th 
Infantry overseas in the Canal Zone of Panama for 18 months 
beginning in June 1971.  There is no indication that the 
veteran served in Vietnam or was engaged in combat.  In 
addition, service treatment records are negative for any 
evidence of  psychiatric treatment.  The veteran was found to 
be psychiatrically normal at his January 1973 separation 
examination.  

The post-service medical evidence of record shows that the 
veteran was diagnosed as having PTSD in May 2003 at a VA 
Medical Center (VAMC) based on his reports of flashbacks of 
combat experiences.  The veteran was noted to have been an 
Army tank driver who participated in multiple heavy combat 
situations.  Similarly, the veteran reported having recurrent 
thoughts of war experiences and in December 2007 was noted to 
have elements of PTSD with survivor-guilt and recurrent 
recollections of combat trauma.  

Contrary to the statements made at the VAMC and at the time 
of his initial claim, he contended in his April 2004 notice 
of disagreement that he had PTSD as a result of falling 30 to 
40 feet off a cliff face in Panama.  He stated that he was 
treated for neck and back injuries and had experienced 
anxiety and nightmares about falling since that time.  His 
history changed against when he testified at his September 
2008 hearing.  At that time he said that he had PTSD as a 
result of simulated combat situations such as firing the guns 
on a tank, and participating in simulated bomb explosions.

While the evidence of record shows diagnoses of PTSD linked 
to combat stressors; The veteran clearly did not participate 
in combat.  An assessment based on an inacurate history 
supplied by the veteran is of no probative value.  See Boggs 
v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet.App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
account of his medical history and service background).

The veteran has reported variously non-combat stressors, but 
there is no credible supporting evidence of these stressors 
and no medical professional has linked these stressors to 
current PTSD.  

Based on the numerous conflicting reports made by the veteran 
regarding the cause of his PTSD and the lack of any evidence 
showing his participation in combat or service in Vietnam, 
the Board finds that the veteran's reports of PTSD stressors 
are not credible.  

As the record contains no corroborative evidence of the 
veteran's stressors during service, the veteran did not 
participate in combat, and there is no diagnosis of PTSD 
based on the reported non-combat stressors; the weight of the 
evidence is against the claim.  Accordingly, service 
connection for PTSD is not warranted and the claim must be 
denied.

Low Back Disability

The veteran contends that his current chronic low back 
condition is the result of a back injury sustained during 
active duty service.  He testified during his September 2008 
hearing that during night maneuvers in Panama, he jumped off 
a bridge to avoid a jeep and landed on rocks, sustaining an 
injury to his back.  The veteran testified that he was 
treated by an orderly for back pain and was assigned light 
duty for a month.

Service treatment records are negative for complaints or 
treatment related to a low back condition.  The examination 
for separation from January 1973 shows that the veteran's 
back was found to be normal, and the veteran did not report 
any back problems on his separation medical history form.

The veteran underwent VA hospitalization in January 1974, for 
a disability of the legs, but no history of in-service back 
injury was recorded.

He submitted his initial claim for VA compensation in 
February 1974, but made no reference to an in-service back 
injury.  He was again hospitalized at a VA facility in May 
1988, for treatment of left leg varicose veins.  On admission 
it was reported that his past medical history was negative; 
on physical examination, no findings were reported for the 
back.

The veteran was treated for a low back derangement in March 
1999 at a VAMC.  He reported one prior incident of back pain, 
but the date was not recorded.  A March 2002 X-ray showed 
minimal spondylosis and small osteophytes at the vertebral 
levels.  During VA outpatient treatment in November 2002, he 
reported that chronic low back pain began in service.  He was 
described as morbidly obese, and his physician noted that the 
veteran's weight was the likely cause of his back pain and 
degenerative changes of the spine.  

The veteran underwent a laminectomy in March 2007 with 
subsequent physical therapy at the VAMC.  X-rays in September 
2007 showed L3 through L5 laminotomies with no complications, 
and was discharged from physical therapy in November 2007.  

The record clearly shows a current diagnosis of spondylosis 
and degenerative changes of the lumbar spine.  Hence the 
first requirement for service connection is satisfied.  

The veteran has reported injuring his back during service due 
to a fall.  While the service treatment records do not 
document such an injury, the veteran is competent to report 
that it occurred.  The negative service treatment records and 
the absence of any reports of this injury in the record 
created in the decades immediately following service weigh 
against a finding that there was an in-service injury.

The veteran has also testified to a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he injured his low back in 1971 or 1972 
and has experienced pain since that time, but that he did not 
seek treatment for this conditions until he was seen at the 
LA VAMC in March 1999, more than 25 years after his discharge 
from active duty service in 1973.  

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's low back disability was present in service or in 
the year immediately after service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Given the contemporaneous 
record, his recent reports of a continuity of symptomatology 
after a fairly significant in-service injury are not 
credible.  It is inexplicable that the injury would not have 
been mentioned at service separation, in his initial claim 
for VA benefits or during hospitalization following service.

In addition, while the veteran has been diagnosed as having 
degenerative changes of the spine, and arthritis is a chronic 
disease subject to presumptive service connection, there is 
no competent evidence demonstrating that this condition 
manifested in service or to a compensable degree during the 
presumptive period after service.

The record contains no competent medical evidence of a nexus 
between the veteran's current disability and his active duty 
service.  In fact, the veteran's VA physician linked his back 
pain to his weight during a November 2002 examination.  The 
only opinion linking the current disabilities to service is 
that of the veteran.  As a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than 25 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's low back condition is related to his active duty 
service.  The Board therefore concludes that the evidence is 
against a nexus between the veteran's claimed disability and 
his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Hearing Loss and Tinnitus

The veteran contends that he incurred a hearing loss and 
tinnitus due to noise exposure during active duty service.  
During his September 2008 hearing, he testified that he was 
treated for tinnitus during service and was told it was due 
to noise exposure.  Although service treatment records are 
negative for any evidence of hearing loss or tinnitus, VAMC 
records indicate that the veteran has been diagnosed with 
sensorineural hearing loss; however, there is no audiogram of 
record.  

The veteran's service personnel records indicate that he 
served during active duty as a machine gunner and rifleman.  
Hence, noise exposure is consistent with the circumstances of 
his service. 

There is, however, no evidence of a nexus between current 
hearing loss or tinnitus and service.  As noted earlier, the 
veteran's testimony is to the effect that his current 
symptoms began long after service and no medical professional 
has linked current hearing loss or tinnitus to service.  
Absent evidence of a nexus, reasonable doubt does not arise 
and the claims for service connection for tinnitus and 
hearing loss must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for spondylosis and 
degenerative changes of the lumbar spine is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


